Appeal by the defendant from an order of the County Court, Suffolk County (Hudson, J.), dated October 9, 2008, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the proof offered at *768the hearing, showing that he was twice convicted of failing to register as a sex offender, provided clear and convincing evidence that he was at an increased risk to reoffend (see Correction Law § I68-0). Accordingly, the County Court properly granted the motion of the People of the State of New York for an upward departure of his risk level designation from a level two to a level three sex offender (see People v Turpeau, 68 AD3d 1083 [2009], lv denied 14 NY3d 705 [2010]; People v Walker, 67 AD3d 760, 761 [2009]).
The defendant’s remaining contentions are without merit. Rivera, J.P., Florio, Angiolillo and Lott, JJ., concur.